Citation Nr: 1534079	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  07-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) (claimed as head trauma), to include an acquired psychiatric disorder.

2.  Entitlement to service connection for disorders of the arms, legs and spine (claimed as "body arthritis" and residuals of a motor vehicle accident).

3.  Entitlement to service connection for a lung disorder (claimed as asbestosis), to include due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1977 and from January 1980 to February 1986.  He also had more than seven months of inactive service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal.  

A hearing was held on August 27, 2008, in Little Rock, Arkansas, before a member of the Board who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file. 

The Veteran was advised in a May 2012 letter that he was entitled to an additional hearing, as the Board no longer employed the Board member who conducted the August 2008 hearing.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2012).  Later that month, the Veteran indicated that he wished to present oral testimony in support of his claims at hearing before another member of the Board. 

An additional Board hearing was held on August 13, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) , and who is signing this determination.  A transcript of the hearing testimony is in the claims file.  

When the case was most recently before the Board in January 2013 it was remanded for additional development.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2013 remand the Board instructed the RO/AMC to contact the National Personnel Records Center (NPRC), Records Management Center (RMC) and any other appropriate location to request the complete personnel and treatment records pertaining to the Veteran's service in the Army Reserves.  In particular the RO/AMC was instructed to request verification of the dates of the Veteran's reserve service, including dates for each period of active duty for training and inactive duty for training, and to summarize the findings and include a copy of that summary in the claims file.  

Regarding this remand directive, the Board noted that, as set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Further, it was instructed that the Veteran should be notified of any action to be taken and that all efforts to obtain these records should be memorialized in the Veteran's VA claims file.

A March 2013 letter to the Veteran indicates that the AMC had requested the Veteran's complete personnel and treatment records from the National Personnel Records Center.  

Review of the paper claims file reflects that an August 2013 Form 3101 requests verification and/or documentation showing all active duty for training and inactive duty for training dates.  Additionally, facsimile requests to the Defense Finance and Accounting Service dated in August 2013, October 2013 and November 2013 requesting the Veteran's pay records for the Veteran are also of record.  However, the claims file, to include the VBMS and Virtual VA files, do not indicate that any response was received from any facility.  Although the VMBS file contains some service personnel records, these were added to the record in April 2012, which was prior to the Board remand.  While duplicate copies of the Veteran's service treatment records were added to the VBMS file in March 2014, these records, as indicated, are duplicates, and do not contain any records from the Veteran's reserve service, as instructed by the remand.  

Moreover, there is nothing in the record showing that the RO/AMC obtained verification of the dates of the Veteran's reserve service, including dates for each period of active duty for training and inactive duty for training, nor is there a copy of a summary of such service in the claims file.  However, it appears from the DD Forms 214 that the Veteran had 7 months and 2 days of inactive service between his periods of active duty.  The purpose of getting information about the service in the Reserve was not so much to ascertain the specific dates of service as it was an attempt to try to locate the service treatment records from the Veteran's first period of service.  Sometimes these records are transferred to a reserve unit.

The RO has made attempts to obtain these records from the first period of service.  However, in this case, the RO/AMC made no formal finding of unavailability in the record indicating that the Veteran's service treatment records records from his during his first period of service or any treatment records from his reserve service are unavailable, and the December 2013 supplemental statement of the case found in the Virtual VA claims file fails to mention anything regarding the Veteran's reserve service.  Therefore, the Board concludes that the remand directives regarding this reserve service, or any action taken in compliance with the remand directives in this regard.  

The Board notes, however, that the RO received some service treatment records pertaining to the July 1976 motor vehicle accident from the Veteran.  Therefore, on remand, the AOJ should inquire whether the Veteran has any more records in his possession and, if so, request that he submit those records.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), Defense Finance and Accounting Service and any other appropriate location, to request the complete personnel and treatment records pertaining to the first period of active duty from March 1972 to July 1977 and from the Veteran's service in the Army Reserves.  In particular, the RO/AMC should attempt to ascertain, if possible, whether the Veteran's service treatment records were transferred to his Reserve unit.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file. 

The RO should follow up with the Defense Finance and Accounting service and obtain a response to the facsimile records requests sent in August, October and November 2013.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

2.  The RO should inquire whether the Veteran has any more records in his possession and, if so, request that he submit those records because it appears that the RO received some service treatment records pertaining to the July 1976 motor vehicle accident from the Veteran in November 2010.  Therefore, the Veteran may be in possession of additional records from his first period of active service from March 1972 to July 1977 and/or from his 7 months and 2 days of inactive service thereafter.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




